DETAILED ACTION
Applicant’s Fig. ONE

    PNG
    media_image1.png
    731
    463
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fish-lifting trough,” “liquid-filled collection recess,“”sluice,” “collecting channel,” (from “emptied out into a collecting channel”), “device for cleaning the debris,” all as recited in claim one, the “flank angle” of claim nine, “cleaning area” and “spray device” of claim 14, ALL must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings – Prior Art Label
Figure ONE should be designated by a legend such as --Prior Art-- because only that which is old appears to be illustrated.  Nothing more than is disclosed in Fig. ONE of MARZLUF (US 6,719,898 B1) which is applied below and commonly owned by Applicant, appears to be disclosed in instant Fig. ONE, albeit, apparently as a mirror image. (See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.











Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MARZLUF (US 6,719,898 B1) and either of DOYLE (US 9567719 B2) and/or JACKSON (US 4692242 A). As the drawings are virtually identical, claim limitation correspondence should be self-evident.
MARZLUF with respect to claim 1, does expressly not disclose:

    PNG
    media_image2.png
    70
    814
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    288
    288
    media_image4.png
    Greyscale

	MARZLUF discloses:
In FIG. 6, a modified detailed view of FIG. 5 is shown. Because the sectional frame 24 protrudes at its rear end with respect to the direction of motion 23 beyond the sieving element 25 opposite to the direction of flow (20) (FIG. 5), the rear end of the sieving panel 2 forms a debris pocket 29, which can collect debris or aquatic animals, etc, which fall off of the sieving element 2. In FIG. 6, this debris pocket 29 is equipped with a forward retaining edge due to an additional cranking or beveling 30 of the sectional frame 24 toward its direction of motion 23, which improves its ability to retain the materials in the debris pocket 29.
	Debris pocket 29 of MARZLUF is seen to meet the limitation of the “fish-lifting trough” recited in claim one.
DOYLE in a similar device, teaches:
In the illustrative embodiment, the dividing wall 238 includes a bent upper portion 245 to help guide fish from a fish bucket 29 into the first compartment 210. The tip of the bent upper portion 245 may be aligned with the inside edge of the fish bucket to ensure that The walls forming the compartments 210, 220 may be straight, angled, corrugated, curved, serpentine, or have any suitable configuration and are not limited to the illustrative embodiment. The walls may be shaped to promote fluid flow, aquatic life survival or another desired outcome. 
    The walls of the collection device 300 may be straight, angled, curved, corrugated or otherwise configured to promote fluid flow, aquatic life survival or another desired outcome.
JACKSON in a similar device, claims:
	7. A screen according to claim 4, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projection extending alternately outwards and inwards to define a sine wave. 
   	17. A screen according to claim 16, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projections extending alternately outwards and inwards to define a sine wave.
	In view of either of DOYLE or JACKSON, it would have been obvious to modify the screen panels of MARZLUF by employing recesses and/or elevations to, for example, promote fluid flow and/or increase the odds of aquatic life surviving transport within the system. The specific shapes recited in the dependent claims, absent a showing of unexpected results or criticality specifically associated therewith, are not 
	Claims 4-9 specify dimensions, quantities of recesses, ratios or some type of “absolute value” which do not appear to be expressly disclosed by the applied references. The specific dimensions, quantities of recesses, ratios or “absolute value” recited in the dependent claims 4-9, absent a showing of unexpected results or criticality specifically associated therewith, are not seen to serve to patentably distinguish those claims beyond what is taught by the combined teachings of the references as applied above.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitations, “the upper return area” and “the cleaning area” (last clause) appear to lack clear positive antecedent basis.
	It is unclear what is intended by “a device for cleaning the debris” (35 U.S.C. 112(f) seen to be invoked) as recited in claim 1, or how it differs from the “spray device” specified in claim 14.






    PNG
    media_image5.png
    259
    812
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571)272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ROBERT J POPOVICS/           Primary Examiner, Art Unit 1776